   Case 2:20-cv-05277-GW-SK Document 13 Filed 01/04/21 Page 1 of 1 Page ID #:174

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
Case No.        CV 20-05277-GW (SK)                                    Date     January 4, 2021
Title           Jaisen Maurice Lacount v. Atchley



Present: The Honorable       Steve Kim, United States Magistrate Judge
                 Erica Valencia                                               n/a
                  Deputy Clerk                                     Court Smart / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendant:
                   None present                                         None present


Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE


      Petitioner’s opposition to Respondent’s motion to dismiss his petition is
well past due. Petitioner is thus ordered to show cause by February 5, 2021, why
his petition should not be dismissed for failure to prosecute. See Fed. R. Civ. P.
41(b); L.R. 41-1; see also L.R. 7-12 (failure to oppose motion to dismiss “may be
deemed consent to the granting of the motion”). Petitioner may discharge this
order by filing his opposition no later than February 5, 2021. If Petitioner wishes
instead to voluntarily dismiss his petition, he may do so by filing the attached
notice of voluntary dismissal. Failure to file a timely opposition to Respondent’s
motion to dismiss, a timely notice of voluntary dismissal, or other timely
response to this order may serve as another basis to dismiss this action for lack of
prosecution.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                  Page 1 of 1
